CLARK, J.:
1. The designation of the diseases named in Class B and Regulation Number 2, and Regulations Number 18, Number 23 and Number 24, of the Ohio Sanitary Code, adopted by the Public Health Council of the State Department of Health, effective July 1, 1920, in relation thereto, is a lawful exercise of the police power of the state.
2. Such regulations and the quarantine therein provided for are not in conflict with nor do they violate any provision of either the Federal or State Constitutions.
Judgment for x’espondent.
Marshall, C. J., Hough, Wanamaker, Robinson, Jones and Matthias, JJ., concur.